Title: James C. Steptoe to James Steptoe, 18 May 1812
From: Steptoe, James C.
To: Steptoe, James


          
            Dear Pappa May 18. 1812.
            In complyance with your letter pr Ben I have made a diligent search for the information required by Mr. Jefferson and am sorry to say this office affords no proof either of an entry by Stith or a conveyance from him to Dayles—It seems no return of Entrys were made to the county court before the year 1773 at which time they began and were regularly continued ’til about the year 1780, under the name of ‘Surveys’ stating the name of the person in whose name it was made the date, the number of acres, & where the land laid—
            I find a conveyance from John Dayles to Thomas McCauley in ’72 of 230 acres stated to be part of 454 acres granted him pr Patent dated 3d August 1771 lying on the branches of No name creek—but whether this lies on the waters of the creek now known by the name of Ivy I can’t say, I belive there is no such water course in the limits of this county at present known by that name.
             Mattw Pate Jr is the present surveyor of this county, and I am informed by one of the comrs appointed by the court for inspecting the books of the late Surveyors office that they were delivered to Mr P. he lives in Pates settlement.
            Your affectte sonJ. C Steptoe
          
          
            PS. It’s possible the entry may be made by Stith assigned to Dayles in whose  name the patent issued
          
        